Title: From Thomas Jefferson to Caesar A. Rodney, 28 November 1802
From: Jefferson, Thomas
To: Rodney, Caesar A.


          
            Dear Sir
            Washington Nov. 28. 1802.
          
          I am indebted to you for several letters giving me pleasing information from time to time of the progress of your election & of it’s final result. I have avoided answering because of the use which the disaffected made of our correspondence, by lying imputations on it’s object. that I, as well as every other honest man should rejoice at your substitution for that of your predecessor, was right: and altho’ he is likely to obtain a more durable birth, it is one where calumnies can do little harm.—the happy effects of our fiscal operations, which already shew themselves beyond all expectation, will forever fix the fate of the fallen party. the prospect which presents itself is really consolatory, and will shew to our constituents that the resources reserved are so abundant if directed with economy, that nothing but war, or federalism getting hold of them, can prevent the extinguishment of the debt within the period contemplated.—on the reciept of your last letter, I enquired after the one you supposed to have been recieved. it was not recieved till a day or two after. altho’ not expressed in very positive terms, it was accepted as such, and will some time hence go into effect. but who is to be the successor? this is always the most difficult part of the subject, from which I hope you will relieve us by proper recommendations of the person whose principles & qualifications will be most out of the reach of objection. I cannot omit to congratulate you on the general progress of republicanism evinced by the late elections. the approaching session of Congress will not fail to give a new spur to that progress. Accept assurances of my affectionate esteem and high respect.
          
            Th: Jefferson
          
        